14 F.3d 1387w
UNITED STATES of America, Plaintiff-Appellant,v.Christopher Lee ARMSTRONG, aka:  Chris Armstrong, Defendant,andRobert Rozelle;  Aaron Hampton;  Freddie Mack;  SheltonAuntwan Martin, Defendants-Appellees.UNITED STATES of America, Plaintiff-Appellant,v.Christopher Lee ARMSTRONG, aka:  Chris Armstrong, Defendant-Appellee.
Nos. 93-50031, 93-50057.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 12, 1993.Decided Jan. 21, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION